ORDER
On July 17, 1991, the Court ordered that the Secretary of Veterans’ Affairs (Secretary) provide, by July 31, 1991, a supplemental preliminary record, as well as a memorandum of law addressing whether appellant’s substantive appeal form or his VA Form 1-646 is a valid Notice of Disagreement (NOD). On August 9, 1991, the Secretary filed for leave to file an out-of-time motion for an extension of time in which to file the supplemental preliminary record and memorandum. This was grant*30ed, giving the Secretary an extension of time until August 26, 1991, in which to file that record and memorandum.
The Secretary has filed nothing further since that time, nor provided any explanation of that failure. The Secretary is therefore 137 days past the original due date of July 31, 1991, and 111 days past the final date for which an extension was granted. This Court is unable to make the most basic determination as to whether it has subject matter jurisdiction over this appeal in the absence of the documents that the Secretary has been ordered to produce.
The institutional conduct of the Secretary in this casé displays an indifference to the rules and processes of this Court, as well as disregard for fair treatment of appellant and neglect by the Secretary’s representatives of their professional obligations and responsibilities. See United States v. Raimondi, 760 F.2d 460, 461 (2d Cir.1985). On consideration of the foregoing, it is
ORDERED, sua sponte, that the Secretary, not later than 10 days after the date of this order, file the supplemental preliminary record and memorandum. It is further
ORDERED that the Secretary, not later than 10 days after the date of this order, show cause why financial or other sanctions should not be imposed against him or his representative or both for failing to comply with this Court’s Rules and Orders. See 38 U.S.C. § 7265(a) (formerly § 4065).